t c memo united_states tax_court bradley w wignall petitioner v commissioner of internal revenue respondent docket no filed date gary p compa and douglas chiapuzio for petitioner nhi t luu and kimberly t packer for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in and a dollar_figure accuracy-related_penalty under sec_6662 with respect to petitioner’ sec_1 all monetary amounts are rounded to the nearest dollar all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure continued federal_income_tax for we must decide two issues the first issue is whether petitioner is entitled to deduct support payments he made to his former spouse as alimony we hold that he is the second issue is whether petitioner is liable for an accuracy-related_penalty we hold that he is not background the parties submitted this case fully stipulated pursuant to rule and the facts are so found the stipulation of facts and its accompanying exhibits are incorporated by this reference petitioner resided in oregon when he filed the petition petitioner married marci lee wignall ms wignall in and the couple had three children the couple’s marriage ended in an oregon circuit_court entered a stipulated general judgment of marital dissolution judgment the judgment required petitioner to pay ms wignall spousal support of dollar_figure per month support provision from date through date payment term the support provision did not address whether petitioner had to continue to make payments if ms wignall died before the payment term ended continued unless otherwise indicated petitioner paid dollar_figure in spousal support support payments in petitioner filed an individual_income_tax_return for and claimed an alimony deduction for the support payments respondent issued petitioner a deficiency_notice that disallowed the claimed alimony deduction and determined an accuracy- related penalty petitioner timely filed a petition challenging respondent’s determinations discussion this is another instance where we are required to determine whether the amount a spouse paid to the former spouse qualifies as alimony we must decide whether the support payments meet the definition of alimony under sec_71 and sec_215 we begin with the alimony deduction a deduction from gross_income is allowed for alimony payments to the extent such payments are includible in the gross_income of the recipient spouse under sec_71 sec_215 and b whether a payment constitutes alimony within the meaning of sec_71 and the taxpayer generally bears the burden of proving the commissioner’s determinations are erroneous rule a the burden_of_proof may shift to the commissioner if the taxpayer satisfies certain conditions sec_7491 resolution of all factual issues here is based on a preponderance_of_the_evidence therefore we need not consider which party has the burden_of_proof see 124_tc_95 a is determined by reference to sec_71 a payment that does not meet the definition is deemed a disguised property division neither taxable to the payee nor deductible by the payor 541_f3d_973 9th cir aff’g tcmemo_2006_105 the payor must have no liability to continue payments after the payee’s death termination requirement for a payment to be deductible as alimony sec_71 we therefore must decide whether petitioner would have been obligated to continue making the support payments after ms wignall’s death we apply a three-step approach to decide whether a payment satisfies the termination requirement see johanson v commissioner f 3d pincite the first step is to evaluate whether the divorce decree provides that the payments terminate upon the payee’s death id pincite if there is no such provision then sec_71 has three other requirements first the payment must be received by a spouse under_a_divorce_or_separation_instrument sec_71 second the divorce_or_separation_instrument must not designate the payment as not includible in gross_income or not allowable as a deduction under sec_215 sec_71 third the payee and the payor must not be members of the same household when the payment is made sec_71 respondent concedes that these requirements have been met an appeal in this case would lie to the court_of_appeals for the ninth circuit absent stipulation to the contrary and accordingly we follow the law of that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir the court looks to whether the payments would terminate at the payee’s death by operation of state law id and if state law is ambiguous the court will look solely to the divorce decree to determine whether the payments would terminate at the payee’s death id petitioner and respondent agree that the judgment did not expressly terminate petitioner’s obligation to continue payments if ms wignall died accordingly we look to oregon law we now consider whether a spousal support obligation terminates by operation of oregon law we consider both relevant statutes and common_law in deciding this question see eg delong v commissioner tcmemo_2013_70 the parties agree that oregon statutes do not address this issue and we concur see eg or rev stat sec_107 d thus we consider whether oregon common_law establishes that the obligation to pay spousal support terminates upon the death of the payee spouse petitioner argues that this proposition is unambiguously established see prime v prime p 2d or the oregon supreme court in prime stated that t he right to receive alimony and the corresponding duty to pay it are generally considered to have terminated on the death of either of the two parties at least where no statute to the contrary exists and the judgment or decree is silent on the subject id pincite citing c j s divorce p sec 240-b petitioner interprets this as a statement of oregon law respondent on the other hand suggests this is a statement of multijurisdictional law and merely dicta respondent suggests the court included a statement of multijurisdictional law because the issue decided in prime according to respondent was whether the payee’s right to receive alimony survives the payor’s death respondent further contends that prime did not decide whether the obligation to pay support terminated upon the payee’s death thus respondent contends that oregon courts have not decided this issue we disagree with respondent on appeal the legal issue the oregon supreme court addressed in prime was whether a court may modify the equitable portion of a dissolution agreement that also incorporated contractual elements id pincite thus the issue in prime v prime p 2d or former spouses entered into a court-approved dissolution agreement with property settlement and alimony provisions the spouses had agreed however that the payee’s right to support survived the payor’s death id pincite thereafter the payor husband passed away and the payee wife sought a declaratory_judgment against the former husband’s estate id pincite the estate sought to modify the payment obligation under equitable principles id pincite if the support was in the nature of a property settlement then the agreement could not be modified because it would be governed by contract law id the continued resolved in prime was not as respondent suggests whether the right to alimony terminates upon the payor’s death that principle was already established under oregon law the court ultimately held that the equitable component of a decree could be modified and did terminate the obligation under the relevant equitable considerations id pincite the court in reaching that conclusion stated the rule under oregon law a complete reading of prime reveals that the court considered the termination issue to be already resolved with respect to the death of both the payor and the payee we conclude that the oregon supreme court has stated oregon law oregon courts have also interpreted prime as a statement of oregon law on the issue see in re marriage of quenzer p 2d or ct app in re marriage of carrier p 2d or ct app kemp v dep’t of revenue wl or t c date and there is no indication that any oregon court has adopted a different rule continued agreement’s support provision however was in the nature of alimony the court modified the agreement under equitable principles to relieve the estate of the obligation id pincite the court in reaching that conclusion noted the obligation to pay would have ended with the husband’s passing if the agreement had been silent this was significant as the agreement called for alimony to survive the payor’s death in contrast to the default rule see id pincite in other words the obligation to pay and the corresponding right to receive alimony terminated upon the death of either spouse under oregon law id respondent emphasizes that the court_of_appeals for the ninth circuit has indicated that oregon law is ambiguous on this point see 45_fedappx_700 9th cir in fithian the court_of_appeals concluded that oregon common_law did not directly establish the termination requirement id the court_of_appeals however did not select fithian for publication thus it is an unpublished disposition predating date and not to be cited as precedent see 9th cir r a c thus we conclude that fithian is not controlling and the issue remains unresolved in the ninth circuit we therefore hold that the obligation to pay support terminates upon the payee’s death under oregon common_law thus petitioner met the termination requirement under sec_71 petitioner is entitled to deduct the support payments for as alimony and did not understate his tax we note that the oregon tax_court noted the tension regarding the termination requirement between decisions by oregon courts and a decision by the court_of_appeals for the ninth circuit see linder v dep’t of rev or tax n comparing kemp with fithian the court in linder did not analyze the issue however and we disagree that the law is ambiguous for the reasons stated further we are unaware of any other cases published or unpublished that conclude the termination requirement is ambiguous under oregon law because we reject respondent’s disallowance of the alimony deduction for the support payments there is no underpayment for and petitioner is therefore not liable for the accuracy-related_penalty we have considered all the arguments of the parties and to the extent we have not addressed them we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
